                   Case 1:18-cv-06473-VSB Document 17 Filed 11/01/18 Page 1 of 2
JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                               32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                         New York, NY 10004
Denise Schulman                                                                                Phone (212) 688-5640
Josef Nussbaum                                                                                    Fax (212) 688-2548
Lucas C. Buzzard                                                                                    www.jk-llp.com


        D. MAIMON KIRSCHENBAUM
        Maimon@jk-llp.com
        (212) 688-5639


        November 1, 2018

        VIA ECF

        Hon. Vernon S. Broderick
        United States District Court-SDNY
        40 Foley Square
        New York, NY 10007

                              Re:    Figueroa v. Cong Hei Fat Choi, LLC. Et al
                                     Index No. 18-cv-6473 (VSB)

        Dear Judge Broderick:

        We represent Plaintiff in the above-captioned matter. I write to respectfully request that the
        Court schedule an Initial Conference pursuant to FRCP § 16(b). All Defendants were served
        with a Summons and Complaint on July 25, 2018, and Defendants’ Counsel appeared on August
        10, 2018.

        In addition, I asked Defendants’ counsel yesterday if they were available to meet and confer as
        required by FRCP § 26(f). Defendants refused to do so before November 12, 2018, because they
        are “still in the process of gathering information from our clients.” However, FRCP § 26(f)
        requires Parties to meet and confer “as soon as practicable—and in any event at least 21 days
        before a scheduling conference is to be held or a scheduling order is due under Rule 16(b).”
        Accordingly, Defendants cannot simply delay discovery by pushing off the meet and confer until
        they complete gathering information. In fact, the entire purpose of the meet and confer is to
        discuss the gathering of information by the parties. It is also worth noting that this case is an
        extremely straightforward wage and hour case, and Defendants have had over 2 and a half
        months to gather information (mostly payroll documents and wage notices). Defendants were
        required under the FRCP to meet and confer with us by now, and they are simply playing games
        to shirk this requirement and prevent from serving discovery requests on them.

        We respectfully request that Your Honor Order Defendants to (a) meet and confer with us within
        3 business days of such Order, and (b) pay Plaintiff for fees relating to this application. See
        FRCP § 16(f)(2)(“the court must order the party, its attorney, or both to pay the reasonable
        expenses—including attorney's fees—incurred because of any noncompliance with this rule…”)
         Case 1:18-cv-06473-VSB Document 17 Filed 11/01/18 Page 2 of 2



We thank the Court for its consideration of this matter.

Respectfully submitted,

/s/ _D. Maimon Kirschenbaum
D. Maimon Kirschenbaum

Cc: Defendants’ Counsel (via ECF




                                                 2
